Lewis, J.
1. Where a petition for certiorari alleged that a justice’s court erred in making a specified decision, and the magistrate’s answer, which upon a traverse thereto was sustained, distinctly averred that no such decision was made, the assignment of error fell to the ground.
Submitted March 2,
Decided March 28, 1901.
Motion for rehearing denied April 10, 1901.
Certiorari. Before Judge Lumpkin! Fulton superior court. June 25, 1900.
George W. Brooks and Shepard Bryan, for plaintiffs.
2. A justice’s court lias no power, because of error in the rendition of a judgment, to set it aside and grant a new trial; and even if it had, the motion for a new trial in the present case was too vague and uncertain to be regarded as meritorious. Judgment, affirmed.

All the Justices concurring.